Citation Nr: 1231079	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, claimed to have been caused by treatment received by VA since November 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran did not experience additional disability following treatment by VA subsequent to an EKG that was conducted by VA in November 2001, which was abnormal for left anterior fascicular heart block.

2.  The Veteran's coronary artery disease was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment since November 2001.

3.  There was no lack of informed consent for, or occurrence of an event not reasonably foreseeable, during VA treatment beginning in November 2001.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for causation or aggravation of coronary artery disease, claimed to have resulted from VA treatment beginning in November 2001, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 3.800 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the April 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In February 2012 a VA physician provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The February 2012 VA physician considered the pertinent evidence of record, and included specific references to the Veteran's VA treatment records.  The February 2012 VA examiner provided a supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).
The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.
38 U.S.C.A. § 1151 Claim for Coronary Artery Disease
Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a).
If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).
To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b),(c).
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R.§ 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.
Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.
The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996);       38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of   38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event that was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.
In this case, in March 2009 the Veteran filed his claim seeking benefits under        38 U.S.C.A. § 1151.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.
The Veteran seeks compensation under 38 U.S. Code §1151 for additional disability of coronary artery disease that he contends was caused by VA medical treatment.  He asserts that VA negligently failed to diagnose and/or treat his coronary artery disease at the time of EKG testing in 2001 and 2007.  The Veteran believes that the failure by VA to diagnose and/or treat his coronary artery disease, either in 2001 or 2007, resulted in his later suffering two heart attacks and permanent heart damage that required cardiac catheterization with angioplasty and stent replacement in March 2008.
VA treatment records indicate that an EKG was conducted by VA in November 2001, which was abnormal for left anterior fascicular heart block, and a cardiology consultation was recommended.  The Veteran's primary complaint was dizziness and he denied chest pain.  
A January 2002 VA examiner stated that left anterior fascicular block is a very nonspecific finding and without symptoms further investigation was not likely to yield any useful results.  He stated that the Veteran would continue to be followed in the cardiology clinic.  
Subsequent VA records include a chest X-ray report dated in March 2005, which notes that heart size and pulmonary vasculature were normal and there was no evidence of active cardiopulmonary disease.  An X-ray report of October 2007 also notes no evidence of acute cardiopulmonary disease; however, an EKG in October 2007 was abnormal for left anterior fascicular block.  
In March 2008, the Veteran was admitted to a private hospital for rotator cuff repair.  On preoperative evaluation, he was found to have an abnormal EKG, and a stress test and echocardiogram were ordered.  The echocardiogram showed moderately depressed left ventricle function with an ejection fraction of 34 percent and mild mitral regurgitation.  The stress test was markedly abnormal and a CT angiogram was performed, which showed evidence of obstructive artery disease with myocardial injury.  The Veteran underwent cardiac catheterization with angioplasty and stent placement.
VA requested a medical opinion, which was rendered in February 2012.  The VA physician indicated that findings of EKGs showing left anterior fascicular heart block is a common and nonspecific finding.  The VA physician further stated that EKG findings of left anterior fascicular heart block was neither a specific or sensitive finding of coronary artery disease, and treatment for coronary artery disease was not initiated by such a finding.  The examiner noted that usual care such as screening for coronary artery disease is always warranted following a finding of left anterior fascicular block, and that it "appears such care was provide to the Veteran."  The examiner essentially indicated that there had been no indication of myocardial infarction on a private July 2007 EKG or on any others EKGs prior to March 2008, and that prior to March 2008 the Veteran had been asymptomatic from a cardiovascular standpoint.  The VA examiner also indicated that VA's enrollment of the Veteran in a lipid education class in October 2001 had been appropriate care.

The author of the February 2012 opinion, a VAMC Cardiology Section Chief, reviewed the Veteran's medical history and made specific references to pertinent clinical and diagnostic findings.  The February 2012 opinion explains the rationale for the conclusion reached.  In short, as the February 2012 opinion is uncontroverted, factually accurate, fully articulated, and is based on sound reasoning, the Board finds the February 2012 to be of great probative weight in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304-5 (2008).
In sum, the February 2012 VA physician's opinion has indicated that a review of the evidence showed no carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of the VA medical professionals in treating the Veteran.  There is no competent medical opinion to the contrary.  Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the VA treatment received by the Veteran subsequent to November 2001 did not actually or proximately cause any additional coronary artery disease.  For these reasons, the Board finds that the coronary artery disease was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment since November 2001.
The Board recognizes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing chest pain during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran does not have the necessary medical training and/or expertise to opine that he has additional coronary artery disease as a result of VA treatment, including specifically to an opinion of VA fault or negligence in the rendering of medical care.  Such opinion requires both a knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, and the complex question of how the breach of standard of medical care was the cause of the coronary artery disease.  

In addition, the Board finds that there was no absence of informed consent shown, and the evidence does not show the occurrence of an event that is not reasonably foreseeable during VA treatment beginning in November 2001.  There is no assertion that any VA treatment was nonconsensual.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation for coronary artery disease under 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;          38 C.F.R. § 3.102.


ORDER
Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for coronary artery disease, claimed to have been caused by treatment received by VA since November 2001, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


